Exhibit 10.3


TALLGRASS MLP GP, LLC
LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective August 2, 2018)
EMPLOYEE EQUITY PARTICIPATION SHARE AGREEMENT
This Employee Equity Participation Share Agreement (“Agreement”) between
Tallgrass Energy GP, LLC (the “Company”) and [NAME] (the “Participant”),
regarding an award (this “Award”) of [AMOUNT] Equity Participation Shares (as
defined in the Tallgrass MLP GP, LLC Long-Term Incentive Plan, as amended and
restated effective as of August 2, 2018 (the “Plan”)), granted to the
Participant on [DATE] (the “Grant Date”), such number of Equity Participation
Shares subject to adjustment as provided in the Plan, and further subject to the
following terms and conditions:
1.    Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Board or the Committee
thereunder and are in effect on the date hereof. Except as otherwise provided
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan.
2.    Vesting Schedule; Settlement.
(a)    Except as otherwise provided herein or the Plan, the Equity Participation
Shares shall vest with respect to (i) [PERCENTAGE]% of the total number of
Equity Participation Shares subject to this Award (rounded up to the next whole
Share) on [DATE], and (ii) [PERCENTAGE]% of the total number of Equity
Participation Shares subject to this Award (rounded up or down to the next whole
Share such that all remaining unvested Equity Participation Shares are vested)
on [DATE]; provided, however, that the Participant remains in continuous
employment with the Company or its Affiliates through each applicable vesting
date, the “Restricted Period”).
(b)    Upon the occurrence of a Change of Control while the Participant remains
in continuous employment with the Company or its Affiliates, all unvested Equity
Participation Shares shall vest as of the date of the Change of Control.
(c)    Within 60 days following the vesting date with respect to an Equity
Participation Share, the Participant shall receive a Share. Shares will be
evidenced, at the sole option and in the sole discretion of the Committee,
either (i) in book-entry form in the Participant’s name in the Share register of
the Partnership maintained by the Partnership’s transfer agent or (ii) a share
certificate issued in the Participant’s name. Upon delivery of a Share in
respect of an Equity Participation Share, such Equity Participation Share shall
cease to be outstanding in the Participant’s notional account described in
Section 4.
3.    Forfeiture of Award. Upon termination of the Participant’s employment with
the Company or any of its Affiliates for any reason during the Restricted
Period, all Equity Participation Shares that have not vested in accordance with
Section 2 as of such termination date shall be immediately forfeited by the
Participant on such termination date.
4.    Bookkeeping Account. During the Restricted Period, the Award of Equity
Participation Shares hereunder shall be evidenced by entry in a bookkeeping
account maintained by the Partnership or its transfer agent.


1



--------------------------------------------------------------------------------




5.    Rights as Shareholder; Delivery of Shares. Until delivery of Shares as
described in Section 2(c), the Participant shall have no rights as a shareholder
as a result of the grant of Equity Participation Shares hereunder, including the
right to vote the Equity Participation Shares. The Participant shall not be
entitled to receive any distributions with respect to the Equity Participation
Shares unless the Participant receives a separate grant of Distribution
Equivalent Rights. The Company shall not be obligated to deliver any Shares if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Partnership with, any securities
exchange or association upon which the Shares are listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the issuance or delivery of Shares to comply with any such law, rule, regulation
or agreement.
6.    Assignment of Award. The Participant’s rights under this Agreement and the
Plan are personal; no assignment or transfer of the Participant’s rights under
and interest in this Award may be made by the Participant.
7.    Withholding. No Shares shall be delivered hereunder to or in respect of a
Participant unless the amount of all federal, state and other governmental
withholding tax requirements imposed upon the Company or an Affiliate with
respect to the issuance of such Shares has been remitted to the Company or an
Affiliate or unless provisions to pay such withholding requirements have been
made to the satisfaction of the Committee. The Committee may make such
provisions as it may deem appropriate for the withholding of any taxes which it
determines is required in connection with this Award. The Participant may pay
all or any portion of the taxes required to be withheld by the Company or an
Affiliate or paid by the Participant in connection with the vesting of all or
any portion of this Award by delivering cash, or, with the Committee’s approval,
by electing to have the Company or an Affiliate withhold Shares, or by
delivering previously owned Shares, having a Fair Market Value equal to the
amount required to be withheld or paid. Subject to restrictions that the
Committee, in its sole discretion, may impose, the Participant may request the
withholding of Shares having a Fair Market Value up to the statutory maximum tax
withholding amount or such other tax withholding amount that will not trigger a
negative accounting impact. The Participant must make the foregoing election on
or before the date that the amount of tax to be withheld is determined. If the
Participant fails to make such election, the Company will withhold Shares based
on the statutory minimum tax withholding amount.
8.    No Employment Guaranteed. No provision of this Agreement shall confer any
right upon the Participant to continued employment with the Company or any
Affiliate.
9.    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware.
10.    Amendment. This Agreement cannot be modified, altered or amended, except
by an agreement, in writing, signed by both the Company and the Participant.
11.    Section 409A.
(a)    The Equity Participation Shares granted pursuant to this Agreement are
intended to comply with or be exempt from Code Section 409A, and ambiguous
provisions hereof, if any, shall be construed and interpreted in a manner
consistent with such intent. No payment, benefit or consideration shall be
substituted for the Equity Participation Shares if such action would result in
the imposition of taxes under Code Section 409A. Notwithstanding anything in
this Agreement to the contrary, if any Plan provision or this Agreement results
in the imposition of an additional tax under Code Section 409A, that Plan
provision or provision of this Agreement shall be reformed, to the extent
permissible under Code Section 409A, to avoid imposition of the additional tax,
and no such action shall be deemed to adversely affect the Participant’s rights
to the Equity Participation Shares.


2



--------------------------------------------------------------------------------




(b)    Notwithstanding any provision of the Agreement to the contrary, if the
Participant is identified by the Company as a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) on the date on which the Participant
has a “separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), any Equity Participation Shares payable or
settled on account of a separation from service that are deferred compensation
subject to Code Section 409A shall be paid or settled on the earliest of (i) the
first business day following the expiration of six months from the Participant’s
separation from service, (ii) the date of the Participant’s death, or (iii) such
earlier date as complies with the requirements of Code Section 409A.
(c)    For all purposes of this Agreement, the Participant shall be considered
to have terminated employment with the Company and its Affiliates when the
Participant incurs a “separation from service” with the Company within the
meaning of Treasury Regulation § 1.409A-1(h).


3



--------------------------------------------------------------------------------




 
 
 
TALLGRASS ENERGY GP, LLC
Date:
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 



The Participant hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.
 
 
 
PARTICIPANT:
Date:
 
 
 
 
 
 
[NAME]





4

